Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Election/Restrictions
1.	Applicant's election with traverse of Group I, claims 1-14 & 18, in the reply filed on 06/03/2022 is acknowledged.  The traversal is on the ground(s) that “U.S Patent 9,611,773 B2 discloses only a two-zone” catalyst.  The present invention is on a “three-zone” composite oxidation catalyst (claims 1-8), which is a special technical feature over U.S. Patent 9,611,773 B2”.  This is not found persuasive because of the following reasons.
	Reviewed of the Brown et al. ‘773 reference, he does teach a three-zone composite oxidation catalyst as claimed.  At col. 13, claim 1, the reference discloses a zone catalyzed substrate monolith comprising a first zone and a second zone.  The reference further discloses that the catalyzed substrate monolith further comprising a third zone located axially in series after the second zone (See col. 14, claim 13).  However, Examiner updated the search and discovered a new reference to Markatou et al. (US 10,843,171 B2), which is applicable to the instant claims.  See rejection section below.
The requirement is still deemed proper and is therefore made FINAL.

2.	Claims 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/03/2022.


Specification
3.	The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical, and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any further amendment(s) that applicant(s) may file.
	Applicant(s) is also requested to complete the status of the copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Claim Objections
4.	Claims 1-11 & 13-14 are objected to because of the following informalities: 
A.	In claim 1, line 1, “(14, 16, 18, 20)” should be deleted.
B.	In claim 1, line 3, “(30)” should be deleted.
C.	In claim 1, line 4, “(44, 50)” should be deleted.
D.	In claim 1, line 5, “(5)” should be deleted.
E.	In claim 1, line 7, “(I)” should be deleted.
F.	In claim 1, line 7, “(O)” should be deleted.
G.	In claim 1, line 8, it is suggested deleting “(1, 2, 3; or 1, 2, 3, 4)” because recitation of zone “4” is not included in the claim.
H.	 In claim 1, line 10, “(I)” should be deleted.
I.	In claim 1, line 11, “(19, 21)” should be deleted.
J.	In claim 1, line 18, “(O)” should be deleted.
K.	In claim 1, line 25, “alkaline earth” should be changed to --alkaline-earth--.
L.	In claim 2, line 1, -- , -- should be inserted before “comprising”.
M.	In claim 2, line 6, “(23)” should be deleted.
N.	In claim 2, line 6, “(17)” should be deleted.
O.	In claim 3, line 2, “(6)” should be deleted.
P.	In claim 3, line 2, “(7)” should be deleted.
Q.	In claim 3, line 3, “(6)” should be deleted.
R.	In claim 3, line 5, “(I)” should be deleted.
S.	In claim 3, line 5, “(7)” should be deleted.
T.	In claim 3, line 8, “(O)” should be deleted.
U.	In claim 3, line 9, “(6)” should be deleted.
V.	In claim 3, line 10, “(7)” should be deleted.
W.	In claim 3, last line, “(7)” should be deleted.
X.	In claim 4, last line, -- , -- should be inserted before “calculated”.
Y.	In claim 5, line 3, the claim recites “10:1 ≥ 1.5:1”.  Should the “≥” be changed to --to --?
Z.	In claim 6, line 2, -- , -- should be inserted before “comprising”.
AA.	In claim 6, line 2, “(5)” should be deleted.
AB.	In claim 6, last line, -- , -- should be inserted before “calculated”.
AC.	In claim 7, last line, “(14, 16, 18, 20)” should be deleted.
AD.	In claim 8, line 3, “(1, 2, 3; or 1, 2, 3, 4)” should be deleted.
AE.	In claim 9, line 2, “alkaline earth” should be changed to --alkaline-earth--.
AF.	In claim 9, last line, -- , -- should be inserted before “calculated”.
AG.	In claim 10, line 2, “alkaline earth” should be changed to --alkaline-earth--.
AH.	In claim 11, line 3, “alkaline earth” should be changed to --alkaline-earth--.
AI.	In claim 11, line 4, “(5)” should be deleted.
AJ.	In claim 11, line 6, “alkaline earth” should be changed to --alkaline-earth--.
AK.	In claim 13, last line, “(7)” should deleted.
AL.	In claim 14, line 2, “(G)” should be deleted.
AM.	In claim 14, line 3, “(I)” should be deleted.
AN.	In claim 14, line 4, “(G)” should be deleted.
	*NOTE:  The claims are drawn to a product but they contain apparatus (or drawings) characters (numbers and letters) without defining what they are in the claims.  This is not proper and the claims should be amended as suggested above.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112 (Second Paragraph)
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 recites the limitation "the catalyst washcoat layer" in the last line.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102(a)(2)
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claim(s) 1, 4-11, 14, & 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Markatou et al. (US 10,843,171 B2).
	Markatou et al. ‘171 appears the to teach the claimed composite oxidation catalyst comprising three catalytic zones comprising the same catalytic materials (the PGM, support materials, and alkaline-earth metal, etc.) and having the same metal loading amounts and weight ratios as claimed (See col. 28, claim 1- col. 30, claim 25).  
	The claimed composite oxidation catalyst does not appear to distinguish from that disclosed by the reference, thus the instant claims are anticipated.
The applied reference has common inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Markatou et al. (US 10,843,171 B2) as applied to claims 1, 4-11, 14, & 18 above, and further in view of Bergal et al. (US 9,034,286 B2).
	Markatou et al. ‘171 disclose an oxidation catalyst as discussed in the precedent paragraph, except for the following.
	The reference does not teach the limitation on “at least the first refractory metal oxide support material comprises alumina doped with a heteroatom, preferably silica”.  
	However, Bergal et al. 286 fairly teaches a similar oxidation catalyst, which comprises a support material comprising an alumina doped with silica (See col. 32, claims 1-4).  Thus, it would have been prima facie obvious to a person having the ordinary skill in the art at the time the invention was made to make use this known support material in the oxidation catalyst of Markatou et al. ‘171 because it is a known and useful catalyst support material which has been used for a similar type of oxidation catalyst.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Markatou et al. (US 10,843,171 B2).
	Markatou et al. ‘171 disclose an oxidation catalyst as discussed in the precedent paragraph, except for the following.
The reference does not teach the claimed limitation on “the third catalyst washcoat zone (3) comprises manganese and/or the second catalyst washcoat layer comprises manganese”.
It would have been prima facie obvious to a person having the ordinary skill in the art at the time the invention was made to modify the oxidation catalyst of the reference by adding “manganese” to the third zone of the disclosed oxidation catalyst in order to achieve an increased reaction rate of the oxidation catalyst for example because that’s the function of manganese.  Manganese is a known and a useful catalytic base metal component in the catalyst art.

Allowable Subject Matter
9.	Claims 2 & 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Citations
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  All references are cited for related art.  See PTO-892 Form prepared attached.

Conclusion
11.	Claims 1-18 are pending.  Claims 1, 4-14, & 18 are rejected.  Claims 2 & 3 are objected.  Claims 15-17 are withdrawn due to nonelected (distinct) invention(s).  No claims are allowed.

Contacts
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (8:00 am – 4:30 pm) at alternative worksite or at cam.nguyen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung, can be reached at 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
June 18, 2022